     Case 1:19-mj-00898 Document 11 Filed on 09/10/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 10, 2019
                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk

                          BROWNSVILLE DIVISION



UNITED STATES OF AMERICA                   '

             VS                            '         CR. NO. 1:19-MJ-898-01
                                                    (SD of CA, San Diego 19cr3255-BTM-1)
Victor Gonzalez                            '



                          ORDER APPOINTING COUNSEL

      Because the above-named defendant has testified under oath or has

otherwise satisfied this Court that he or she (1) is financially unable to employ

counsel, (2) does not wish to waive counsel, and because the interests of justice so

require, the Federal Public Defender is hereby appointed to represent this person in

the above-designated case.

      If appointment is made by a Magistrate Judge and the cause of action

subsequently proceeds to the United States District Court, the appointment shall

remain in effect until terminated or a substitute attorney is appointed.

      DONE at Brownsville, Texas, on September 10, 2019.




                                               _________________________
                                                   Ignacio Torteya III
                                               United States Magistrate Judge
